Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of
March 6, 2009, is made by and among ARCH COAL, INC., a Delaware corporation (the
“Borrower”), the BANKS party to the Credit Agreement (as hereinafter defined),
CITICORP USA, INC., JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL
ASSOCIATION, each in its capacity as co-syndication agent, and BANK OF AMERICA,
N.A. (successor by merger to FLEET NATIONAL BANK), as documentation agent, and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Banks.
     WHEREAS, the parties hereto are parties to that certain Credit Agreement
dated as of December 22, 2004, as amended by that certain First Amendment to
Credit Agreement dated as of June 23, 2006, and by that certain Second Amendment
to Credit Agreement dated as of October 3, 2006 (as so amended, the “Credit
Agreement”), pursuant to which the Banks provided a $800,000,000 revolving
credit facility to the Borrower; and
     WHEREAS, the Borrower, the Banks and the Administrative Agent desire to
amend the Credit Agreement as hereinafter provided.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions.
     Capitalized terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments to Credit Agreement.
     (a) The following definitions contained in Section 1.1 (Certain
Definitions) of the Credit Agreement shall be amended and restated in its
entirety:
     “Applicable Commitment Fee Rate shall mean the rate per annum at the
indicated rating level of Leverage Ratio in effect from time to time as set
forth in the pricing grid on Schedule 1.1(A) below the heading “Commitment Fee.”
The Applicable Commitment Fee Rate shall be computed in accordance with the
parameters set forth on Schedule 1.1(A).”
     “Applicable Letter of Credit Fee Rate shall mean the rate per annum at the
indicated rating level of Leverage Ratio in effect from time to time as set
forth in the pricing grid on Schedule 1.1(A) below the heading “Letter of Credit

 



--------------------------------------------------------------------------------



 



Fee.” The Applicable Letter of Credit Fee Rate shall be computed in accordance
with the parameters set forth on Schedule 1.1(A).”
     “Applicable Margin” shall mean:
         (i) the percentage spread to be added to Euro-Rate under the Euro-Rate
Option at the indicated rating level of Leverage Ratio in effect from time to
time as set forth in the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Euro-Rate Spread,” or
         (ii) the percentage spread to be added to the Base Rate under the Base
Rate Option at the indicated rating level of Leverage Ratio in effect from time
to time as set forth in the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”.
     The Applicable Margin shall be computed in accordance with the parameters
set forth on Schedule 1.1(A).”
     “Base Rate” shall mean, for any day, a fluctuating per annum rate of
interest equal to the highest of (i) the interest rate per annum announced from
time to time by the Administrative Agent at its Principal Office as its then
prime rate, which rate may not be the lowest rate then being charged commercial
borrowers by the Administrative Agent, (ii) the Federal Funds Open Rate plus 50
basis points (1/2 of 1%), and (iii) the Daily LIBOR Rate plus 100 basis points
(1%). Interest on borrowings at the Base Rate is calculated on an actual/360 day
basis and is payable quarterly.
     For purposes of this definition, “Daily LIBOR Rate” shall mean, for any
day, the rate per annum determined by the Administrative Agent by dividing
(x) the Published Rate by (y) a number equal to 1.00 minus the percentage
prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day.
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by the Administrative Agent).”
     “EBITDA” for any period of determination shall mean with respect to any
Person: (i) consolidated net income (excluding non-cash compensation expenses
related to common stock and other equity securities issued to employees,
extraordinary gains and losses, gains or losses on discontinued operations,
equity earnings or losses of Affiliates (other than earnings or losses of the
Borrower or any Subsidiary of the Borrower)), plus (ii) for such period of
determination the sum of the following, without duplication and to the extent
included in determining consolidated net income under the immediately preceding
clause (i): interest expense (net of interest income), the sum of all income tax
expense, depreciation, depletion and amortization of property, plant, equipment
and intangibles, non-cash debt extinguishment costs,

2



--------------------------------------------------------------------------------



 



non-cash charges due to cumulative effects of changes in accounting principles,
plus (iii) cash dividends or distributions received from Affiliates (other than
received from the Borrower or any Subsidiary of the Borrower) to the extent not
included in determining consolidated net income. All items included in the
definition of EBITDA shall be determined in each case for the applicable Person
for the period of determination on a consolidated basis in accordance with GAAP.
     For purposes of determining the Leverage Ratio, the Senior Secured Leverage
Ratio, or the Interest Coverage Ratio under this Agreement, in the event that
the Borrower or any Subsidiary of the Borrower acquires in a Permitted
Acquisition any Person or business (the “Acquired Person”) during any period of
determination, then EBITDA of the Borrower and its Subsidiaries shall be
increased for such period of determination by the EBITDA of the Acquired Person,
subject to the following:
     (i) the EBITDA of the Acquired Person shall be based upon financial
statements reasonably acceptable to the Administrative Agent (the “Acquired
Person’s EBITDA”), and
     (ii) EBITDA shall include 100% of the Acquired Person’s EBITDA for the
first fiscal quarter ending after the date the applicable Permitted Acquisition
was consummated; 75% of the Acquired Person’s EBITDA in the second fiscal
quarter ending after the date the applicable Permitted Acquisition was
consummated; 50% of the Acquired Person’s EBITDA in the third fiscal quarter
ending after the date the applicable Permitted Acquisition was consummated; and
25% of the Acquired Person’s EBITDA in the fourth fiscal quarter ending after
the date the applicable Permitted Acquisition was consummated.”
     “Federal Funds Open Rate shall mean the rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the “open” rate
for federal funds transactions for federal funds transactions among members of
the Federal Reserve System arranged by federal funds brokers on such day, as
quoted by Garvin Guybutler, any successor entity thereto, or any other broker
selected by the Administrative Agent, as set forth on the applicable Bloomberg
display page; provided, however; that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a federal funds
broker at such time, such other rate as determined by the Administrative Agent
in accordance with its usual procedures. The rate of interest charged shall be
adjusted as of each Business Day based on changes in the federal funds rate
without notice to the Borrower.”
     (b) Section 1.1 [Certain Definitions] of the Credit Agreement is hereby
amended to insert therein, in alphabetical order, the following new definitions:
     “Unsecured Senior Notes shall mean the unsecured senior notes of the
Borrower that are issued pursuant to any Unsecured Senior Notes Indenture.”

3



--------------------------------------------------------------------------------



 



     “Unsecured Senior Notes Indenture shall mean the any indenture governing
the issuance of certain unsecured notes in favor the Borrower, and without
regard to any restatement, amendment, modification or supplement thereof, other
than those restatements, amendments modifications or supplements that may be
necessary to add a guarantor subsidiary thereto in accordance with the terms
thereof.”
     “Acquired Assets shall have that meaning set forth in Section 7.2.14 (xvii)
of this Agreement.”
     “Third Amendment Effective Date shall mean the effective date of the Third
Amendment to the Credit Agreement.”
     (c) Section 3.1.1 [Interest Rate Options] of the Credit Agreement is hereby
amended and restated in its entirely to read as follows:
     “3.1.1 Interest Rate Options
     The Borrower shall have the right to select from the following Interest
Rate Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans):
          (i) Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the Base Rate plus
the Applicable Margin, such interest rate to change automatically from time to
time effective as of the effective date of each change in the Base Rate; or
          (ii) Euro-Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.”
     (d) The first paragraph of Section 7.1.12 [Collateral; Further Assurances]
of the Credit Agreement is hereby amended and replaced in its entirety to state
the following:
     “The Borrower shall and shall cause each of the Loan Parties to execute and
deliver (subject to Section 10.19 [Release of Collateral; Springing Collateral])
to the Collateral Agent for the benefit of the Banks, the Collateral Documents
necessary to grant first priority perfected liens and security interests
(subject only to Permitted Liens) in favor of the Banks in substantially all of
the assets of the Loan Parties, other than: (i) those assets which, in the
discretion of the Administrative Agent, the taking of Liens thereupon is
impractical, prohibited by law or commercially unreasonable, (ii) the equity
interests in any Bonding Subsidiary (subject however to the further provisions
of this Section 7.1.12 regarding a second position lien thereon), (iii) titled
vehicles, and (iv) all undeveloped land so long as such land is not used in
connection with or related to any Mining Operation of any Loan Party and no Loan
Party has any logging or timber rights with respect to such land; and provided,
further, that with respect to deposit accounts of any Loan Party, the Loan
Parties will not be required to enter into any blocked account agreements or
control agreements with respect thereto

4



--------------------------------------------------------------------------------



 



unless requested by the Administrative Agent or the Required Banks.
Notwithstanding the foregoing, the Loan Parties shall work diligently with the
Administrative Agent to confirm that all documentation has been prepared,
executed and recorded which is necessary to grant a Lien on all Real Property,
as-extracted minerals and fixtures of the Loan Parties (other than such assets
as described in clauses (i) or (iv) above) in favor of the Collateral Agent for
the benefit of the Banks within: (a) one hundred twenty (120) days for all such
acquired Real Property, as-extracted minerals and fixtures that have been
acquired on or before the Third Amendment Effective Date, and (b) ninety
(90) days after the delivery of the certificate of Borrower pursuant to
Section 7.3.3 [Certificate of Borrower] of this Agreement for all such Real
Property, as-extracted minerals and fixtures that have been acquired after the
Third Amendment Effective Date.”
     (e) Section 7.1.15 [Commitment Reduction Related to Certain Permitted
Receivables Financing] of the Credit Agreement is hereby amended to change the
reference from “$200,000,000” to “$250,000,000”.
     (f) Section 7.2.2 [Liens; Guaranties] of the Credit Agreement is hereby
amended to add the following paragraph at the end of such section:
     “Notwithstanding the foregoing the Loan Parties shall be permitted to
(i) enter into any Unsecured Senior Notes Indenture and (ii) agree to any
negative covenants contained therein that prohibits or restricts the Loan
Parties ability to grant a security interest or Lien on any of its property or
assets so long as such prohibition or restriction does not restrict or prohibit
the Loan Parties’ ability to grant a security interest or Lien on any of its
property or assets to the Administrative Agent or the Banks in connection with
this Agreement or any other Loan Document (as such Agreement or Loan Documents
may be amended, restated, modified or supplemented).”
     (g) Section 7.2.10 [Maximum Leverage Ratio] of the Credit Agreement is
hereby amended and restated in its entirely to read as follows:
     “7.2.10 Maximum Leverage Ratio.
     The Borrower shall not at any time permit the Leverage Ratio to exceed the
ratio set forth below for the periods specified below:

        Period   Ratio
Closing Date through and including December 31, 2009
  4.25 to 1.00
Thereafter
  4.00 to 1.00 ”

     (h) Section 7.2.13 [No Restriction in Agreements on Dividends or Certain
Loans] of the Credit Agreement is hereby amended and restated in its entirely to
read as follows:
     “7.2.13 No Restriction in Agreements on Dividends or Certain Loans.

5



--------------------------------------------------------------------------------



 



     The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into or be bound by any agreement which prohibits or restricts, in any
manner, the payment of dividends (whether in cash, securities, property or
otherwise), other than: (i) restrictions applicable to Arch Western set forth in
the Arch Western LLC Agreement, (ii) restrictions that are applicable to the
Arch Western Group as set forth in the AWR Senior Notes Indenture,
(iii) restrictions that are applicable to the Loan Parties as set forth in any
Unsecured Senior Notes Indenture and (iv) restrictions applicable to a
Securitization Subsidiary in connection with a Permitted Receivables Financing.
The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into or be bound by any agreement which prohibits or restricts, in any manner
the making of any loan to the Borrower by any member of the Arch Western Group,
other than (i) restrictions applicable to Arch Western set forth in the Arch
Western LLC Agreement, (ii) restrictions that are applicable to the Arch Western
Group as set forth in the AWR Senior Notes Indenture, and (iii) restrictions
applicable to a Securitization Subsidiary in connection with a Permitted
Receivables Financing.”
     (i) Section 7.2.14 [Loans and Investments] of the Credit Agreement is
hereby amended to remove the word “and” at the end of clause (xiv), to replace
the period at the end of clause (xv) with “;” and to add the following:
     “(xvi) any guaranty which is permitted under section 7.2.2 [Liens;
Guaranties] of this Agreement; and
     (xvii) Investments consisting of some or all of the proceeds from any
Unsecured Senior Notes to acquire certain entities and assets (collectively, the
“Acquired Assets”); provided that the Loan Parties covenant and agree to grant
the Administrative Agent a security interest and Lien on the Acquired Assets
within thirty (30) days of the closing of the acquisition. To the extent that
the Loan Parties desire for operational reasons to subsequently transfer some or
all of the Acquired Assets to entities in the Arch Western Group, the Required
Banks hereby consent to such transfer so long as the Administrative Agent shall
be satisfied in its reasonable discretion that the following have occurred:
(1) the Loan Parties have granted a first priority, perfected security interest
and Lien in favor of the Administrative Agent (for the benefit of the Banks) in
the Acquired Assets (subject only to Permitted Liens) prior to the transfer of
the Acquired Assets to the Arch Western Group; and (2)  the Loan Parties and
Arch Western Group provide the Administrative Agent with evidence and
assurances that (a) such first priority, perfected security interest and Lien in
the Acquired Assets shall continue after the transfer of the Acquisition Assets
to the Arch Western Group and will be prior to any rights or interests granted
to the Arch Western Group and (b) that the rights and interests of the Banks
will not be adversely affected or prejudiced thereby.”
     (j) Section 7.2 [Negative Covenants] of the Credit Agreement is hereby
amended to add the following new Section 7.2.19 [Prohibition on Purchase,
Redemption or Defeasance of AWR Senior Notes and Unsecured Senior Notes]:

6



--------------------------------------------------------------------------------



 



     “7.2.19 Prohibition on Purchase, Redemption or Defeasance of AWR Senior
Notes and Unsecured Senior Notes with Loan Proceeds.
     The Loan Parties shall not use the proceeds of the Loans to purchase,
redeem or defease the AWR Senior Notes or the Unsecured Senior Notes, except,
(i) with respect to the AWR Senior Notes, to the extent permitted by
Section 7.1.16 [Purchase, Redemption or Defeasance of AWR Senior Notes] of this
Agreement or (ii) with respect to any Unsecured Senior Notes, the Borrower shall
be permitted to purchase or redeem such notes on their regularly scheduled
maturity or in connection with a consent solicitation and tender offer by the
Borrower with respect to such Unsecured Senior Note, provided that no Event of
Default is then in effect or would result after giving effect to such
redemption.”
     (k) Section 7.3.9 [Other Information; Notice of Default Under the AWR
Senior Notes] of the Credit Agreement is hereby amended and restated in its
entirely to read as follows:
     “7.3.9 Notice of Default Under the AWR Senior Notes or the Unsecured Senior
Notes.
     Promptly after any officer of the Borrower or any Subsidiary of the
Borrower has learned of the occurrence of a default or event which with the
passage of time or the giving of notice or both would constitute a default under
the AWR Senior Notes or any Unsecured Senior Notes, the Borrower shall deliver
notice thereof to the Administrative Agent together with a certificate signed by
the Chief Executive Officer, President, Treasurer or Chief Financial Officer of
the Borrower setting forth the details of such default or other such event and
the action which the Borrower proposes to take with respect thereto.”
     (l) Pricing Grid. Schedule 1.1(A) — Pricing Grid of the Credit Agreement is
hereby amended and restated in its entirety as set forth on the schedule titled
as Schedule 1.1(A) — Pricing Grid attached hereto.
     3. Conditions of Effectiveness of Amendments and Consent.
     The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent:
     (a) Execution and Delivery of Amendment. The Borrower, the other Loan
Parties, the Required Lenders, and the Administrative Agent shall have received
approval to execute and shall have executed this Amendment, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Borrower, the Required
Lenders and the Administrative Agent.
     (b) Officer’s Certificate.
     The representations and warranties of the Borrower contained in Section 5
of the Credit Agreement including as amended by the modifications and additional
representations and warranties of this Amendment, and of each Loan Party in each
of the other Loan Documents

7



--------------------------------------------------------------------------------



 



shall be true and accurate on and as of the date hereof with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and each of the Loan
Parties shall have performed and complied with all covenants and conditions
hereof and thereof, no Event of Default or Potential Default shall have occurred
and be continuing or shall exist; and there shall be delivered to the
Administrative Agent for the benefit of each Bank a certificate of the Borrower
dated the date hereof and signed by the Chief Executive Officer, President,
Treasurer or Chief Financial Officer of the Borrower to each such effect.
     (c) Secretary’s Certificate.
     There shall be delivered to the Administrative Agent for the benefit of
each Bank a certificate dated the date hereof and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to:
          (1) all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;
          (2) the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Bank may conclusively rely;
and
          (3) copies of its organizational documents, including its certificate
of incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and, in the case
of the certificate of incorporation of the Borrower, certified by the
appropriate state official where such document is filed in a state office,
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in the state of its
formation and the state of its principal place of business.
     (d) Opinions of Counsel.
     There shall be delivered to the Administrative Agent for the benefit of
each Bank a written opinion of K&L Gates (who may rely on the opinions of such
other counsel as may be acceptable to the Administrative Agent) and a written
opinion of Gregory A. Billhartz, counsel for the Loan Parties (who may rely on
the opinions of such other counsel as may be acceptable to the Administrative
Agent), each dated the date hereof and in form and substance satisfactory to the
Administrative Agent and its counsel as to such matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.
     (e) No Actions or Proceedings.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin,

8



--------------------------------------------------------------------------------



 



restrain or prohibit, or to obtain damages in respect of, this Amendment, the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby or which, in the Administrative Agent’s sole discretion, would make
it inadvisable to consummate the transactions contemplated by this Amendment or
any of the other Loan Documents.
     (f) Payment of Fees.
     The Borrower shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all fees as required (i) hereunder,
including a fee to each Bank that executes this Amendment before March 6, 2009
(or such later date as the Administrative Agent and Borrower consent to) equal
to 50 basis points of such Bank’s Commitment, (ii) by that certain fee letter
dated March 2, 2009, between the Administrative Agent and the Borrower, and
(iii) all other fees, costs and expenses payable to the Administrative Agent or
any Bank or for which the Administrative Agent or any Bank is entitled to be
reimbursed, including but not limited to the fees and expenses of the
Administrative Agent’s legal counsel.
     (g) Consents.
     All material consents required to effectuate the transactions contemplated
by this Amendment and the other Loan Documents and shall have been obtained.
     (h) Financial Projections.
     There shall have been delivered to the Administrative Agent for the benefit
of each Banks copies of the financial projections of the Borrower and its
Subsidiaries, including a balance sheet, income statement, statement of cash
flows and assumptions used to prepare such projections, for the period
commencing January 1, 2009 through and including December 31, 2011, which shall
all be satisfactory to the Administrative Agent.
     (i) Confirmation of Guaranty.
     Each of the Guarantors shall have executed and delivered to the
Administrative Agent the Confirmation of Guaranty in substantially the form
attached hereto as Exhibit A.
     (j) Legal Details.
     All legal details and proceedings in connection with the transactions
contemplated by this Amendment and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

9



--------------------------------------------------------------------------------



 



     4. Force and Effect.
     Except as otherwise expressly modified by this Amendment, the Credit
Agreement and the other Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect after the date hereof.
     5. Governing Law.
     This Amendment shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.
     6. Effective Date; Certification of the Borrower.
     This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of (i) satisfaction of all conditions set forth in
Section 3 hereof and (ii) receipt by the Administrative Agent of duly executed
original counterparts of this Amendment from the Borrower and all Banks, and
from and after such date this Amendment shall be binding upon the Borrower, each
Bank and the Agents, and their respective successors and assigns permitted by
the Credit Agreement. The Borrower by executing this Amendment, hereby certifies
that this Amendment has been duly executed and that as of the date hereof no
Event of Default or Potential Default exists under the Credit Agreement or the
other Loan Documents.
          8. No Novation.
          This Amendment amends the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation of the Obligations of the Loan
Parties under the Credit Agreement or any other Loan Document.
[Intentionally Blank]

10



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment to Credit Agreement as of the day and
year first above written.

                  ARCH COAL, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
           
 
  Name:   James E. Florczak    
 
  Title:   Treasurer    

11



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  BANK LEUMI USA    
 
           
 
  By:   /s/ Joung Hee Hong    
 
           
 
  Name:   Joung Hee Hong    
 
  Title:   First Vice President    

12



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  BANK OF AMERICA, N.A.
(as successor by merger to Fleet National Bank and LaSalle Bank National
Association), individually and as Documentation Agent    
 
           
 
  By:   /s/ Adam H. Fey    
 
           
 
  Name:   Adam H. Fey    
 
  Title:   Vice President    

13



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  BANK OF MONTREAL    
 
           
 
  By:   /s/ Ian M. Plester    
 
           
 
  Name:   Ian M. Plester    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Joe Philbin    
 
           
 
  Name:   Joe Philbin    
 
  Title:   Director    
 
           
 
  By:   /s/ Blake Wright    
 
           
 
  Name:   Blake Wright    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  CITICORP USA, INC., individually and as Syndication Agent    
 
           
 
  By:   /s/ Paul Croci    
 
           
 
  Name:   Paul Croci    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  COMMERCE BANK, N.A.    
 
           
 
  By:   /s/ Douglas P. Best    
 
           
 
  Name:   Douglas P. Best    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  JPMORGAN CHASE BANK, N.A.,
individually and as Syndication Agent    
 
           
 
  By:   /s/ Stacey L. Haimes    
 
           
 
  Name:   Stacey L. Haimes    
 
  Title:   Executive Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:   /s/ Leon Mo    
 
           
 
  Name:   Leon Mo    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  MORGAN STANLEY BANK    
 
           
 
  By:   /s/ Kevin Emerson    
 
           
 
  Name:   Kevin Emerson    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  NATIXIS    
 
           
 
  By:   /s/ Carlos Quinteros    
 
           
 
  Name:   Carlos Quinteros    
 
  Title:   Director    
 
           
 
  By:   /s/ Timothy L. Polvado    
 
           
 
  Name:   Timothy L. Polvado    
 
  Title:   Senior Managing Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  NATIONAL CITY BANK    
 
           
 
  By:   /s/ Stephen Sainz    
 
           
 
  Name:   Stephen Sainz    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  PNC BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent    
 
           
 
  By:   /s/ Richard Munsick    
 
           
 
  Name:   Richard Munsick    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  REGIONS BANK    
 
           
 
  By:   /s/ Kiley R. Hill    
 
           
 
  Name:   Kiley R. Hill    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  SOVEREIGN BANK    
 
           
 
  By:   /s/ Robert D. Lanigan    
 
           
 
  Name:   Robert D. Lanigan    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  SOUTHWEST BANK OF ST. LOUIS    
 
           
 
  By:   /s/ Kurt J. Evan    
 
           
 
  Name:   Kurt J. Evan    
 
  Title:   Assistant Vice President    
 
           
 
  By:   /s/ Mandy Pitzer    
 
           
 
  Name:   Mandy Pitzer    
 
  Title:   Officer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  THE BANK OF NEW YORK    
 
           
 
  By:   /s/ Richard A. Matthews    
 
           
 
  Name:   Richard A. Matthews    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By:   /s/ Brian Williams    
 
           
 
  Name:   Brian Williams    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  UBS LOAN FINANCE LLC    
 
           
 
  By:   /s/ Mary E. Evans    
 
           
 
  Name:   Mary E. Evans    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  UMB BANK, N.A.    
 
           
 
  By:   /s/ Cecil G. Wood    
 
           
 
  Name:   Cecil G. Wood    
 
  Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  UNION BANK, N.A. (formerly known as
Union Bank of California, N.A.)    
 
           
 
  By:   /s/ Hideyuki Okamoto    
 
           
 
  Name:   Hideyuki Okamoto    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  US BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ John M. Everman    
 
           
 
  Name:   John M. Everman    
 
  Title:   Portfolio Manager    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO THIRD AMENDMENT
TO CREDIT AGREEMENT]

                  WACHOVIA BANK, NATIONAL
ASSOCIATION, individually and as
Syndication Agent    
 
           
 
  By:   /s/ Jonathan R. Richardson    
 
           
 
  Name:   Jonathan R. Richardson    
 
  Title:   Senior Vice President    

 